Case 21-10527-JTD   Doc 205-4   Filed 04/06/21   Page 1 of 2




                       Exhibit D

              Professional Fee Comparators
                                            UCC vs. Debtor Professionals
                      Case               Petition Date   Debtor Total          UCC Total      Fees as % Debtor
1   Pier 1 Imports, Inc.                  2/17/2020
      Fees                                             $      9,344,949    $      3,125,088             33.4%
2   Emerge Energy Services LP             7/15/2019
      Fees                                             $      9,447,596    $      5,251,540             55.6%
3   VER Technologies HoldCo LLC           4/5/2018
      Fees                                             $     11,748,124    $      3,040,408             25.9%
4   uBiome, Inc.                          9/4/2019
      Fees                                             $      1,191,746    $       229,549              19.3%
5   True Religion Apparel, Inc. (2020)    4/13/2020
                                                                                                                 Case 21-10527-JTD




      Fees                                             $      3,723,613    $       957,028              25.7%
6   Vista Proppants and Logistics LLC     6/9/2020
      Fees                                             $      3,527,592    $      1,809,183             51.3%
7   American Blue Ribbon Holdings, LLC    1/27/2020
      Fees                                             $      2,723,914    $      1,442,065             52.9%
                                                                                                                 Doc 205-4




8   AAC Holdings, Inc.                    6/20/2020
      Fees                                             $      8,137,558    $      1,738,404             21.4%
9   Cinemex Holdings USA, Inc.            4/25/2020
      Fees                                             $      7,881,301    $      1,286,374             16.3%

     Mean                                                                                               33.5%
                                                                                                                 Filed 04/06/21




    Sources: Case filings and Debtwire
                                                                                                                 Page 2 of 2
